United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
D.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Ronkonkoma, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-353
Issued: April 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2013 appellant, through his attorney, filed a timely appeal from a
June 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his partial
thickness tear and effusion of the left shoulder are causally related to his accepted July 31, 2004
employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been on appeal before the Board. In a February 6, 2007
decision, the Board affirmed OWCP’s decision, in part, and set aside the decision, in part, as to
its refusal to accept additional conditions, due to an unresolved conflict in medical opinion
evidence.2 In a decision dated March 16, 2009, the Board set aside an April 22, 2008 OWCP
decision denying appellant’s request to expand his claim. The Board found that the conflict in
medical opinion remained unresolved due to the insufficiency of the referee physician’s report.3
In an October 19, 2011 decision, the Board set aside OWCP’s September 10, 2010 decision
denying appellant’s request to expand his claim, finding that the referee’s opinion was
insufficiently rationalized to resolve the medical conflict.4 The case was remanded for a
supplemental report from the impartial medical examiner. In a February 7, 2013 decision, the
Board set aside OWCP’s February 23, 2012 OWCP decision, which denied appellant’s request to
expand his claim. The Board found that the impartial specialist’s supplemental report was
insufficient to resolve the medical conflict regarding conditions causally related to the accepted
injury. The Board directed OWCP to refer appellant to a new impartial medical examiner.5 The
facts and history contained in the prior appeals are incorporated by reference.
On March 25, 2013 OWCP referred appellant to Dr. Edmunde Stewart, a Board-certified
orthopedic surgeon, to resolve the medical conflict regarding which conditions were causally
related to his accepted work injury. In an April 16, 2013 report, Dr. Stewart noted appellant’s
history and treatment. Cervical spine examination showed no evidence of muscle spasm and no
areas of objective tenderness. Forward flexion of the cervical spine was 45 degrees, extension
45 degrees and rotation to the left and right 60 degrees. Upper extremity power was normal and
appellant had excellent grasp in both hands with mildly diminished sensation to the pulp of the
index finger in the left hand. Left shoulder forward flexion was to 145 degrees, abduction to 100
degrees while external rotation was diminished by 20 degrees and internal rotation was mildly
diminished.
Dr. Stewart noted that an October 1, 2004 cervical spine magnetic resonance imaging
(MRI) scan showed multiple posterior disc herniations at C3-4, C4-5 and C6-7, straightening of
the cervical lordosis indicative of reflex muscle spasm. A November 3, 2004 left shoulder MRI
scan showed hypertrophic changes in the acromioclavicular (AC) joint while September 2, 2004
cervical spine x-rays revealed minimal degenerative narrowing at C5-6 and C6-7. Dr. Stewart
diagnosed status post cervical sprain; left-sided cervical radiculitis; status post left shoulder
strain; degenerative disc disease and degenerative arthritis of the cervical spine, “which would
antedate the incident of July 31, 2004”; impingement syndrome, left shoulder; and restrictive
tendinitis and capsulitis of the left shoulder. He opined that on July 31, 2004 appellant had a
cervical sprain coupled with an episode of cervical radiculitis radiating down his left arm to the
2

Docket No. 06-1328 (issued February 6, 2007).

3

Docket No. 08-2016 (issued March 16, 2009).

4

Docket No. 11-851 (issued October 19, 2011).

5

Docket No. 12-1734 (issued February 7, 2013).

2

tip of his left index finger and left shoulder sprain with impingement syndrome and tendinitis.
Appellant had no evidence of persistent muscle spasm and no neck pain complaints. He opined
that the only cervical residual causally related to the July 31, 2004 incident, with “a fair degree
of medical certainty, appear to be the hypoesthesia or diminished sensation to the pulp of his left
index finger.” Dr. Stewart added that there was “no doubt that [appellant] suffered from a left
shoulder sprain with development of impingement syndrome and he now has restrictive
tendinitis or capsulitis in the left shoulder region with a moderate amount of restricted motion.
This, I would tend not to classify [appellant’s diagnosis] as internal derangement of the left
shoulder, but rather an alteration in the structures surrounding the left shoulder joint.” He opined
that, from the onset appellant had cervical muscle spasm but, at present, there was no objective
evidence of any restricted cervical spine motion. Dr. Stewart explained that there was a direct
relationship between the cervical sprain when appellant checked three 90-pound bags and the
cervical muscle spasm, which was present earlier. He indicated that the cervical sprain
aggravated the underlying degenerative disc disease and degenerative arthritis and led to muscle
spasm. Dr. Stewart explained that the muscle spasm was temporary and no longer present. He
advised that appellant did “persist with findings of hypoesthesia of the tip of the left index
finger.” Dr. Stewart related that the incident of July 31, 2004 caused a sprain of the left
shoulder, which led to a “picture of impingement syndrome and restrictive tendinitis or
restrictive capsulitis of the left shoulder. The current condition in [appellant’s] left shoulder is
related to the traumatic incident of [July 31, 2004] materially and substantially affected by
underlying and preexistent hypertrophic changes in the [AC] joint with an acromial spur which
would antedate the incident of [July 31, 2004].” He advised that moving the three 90-pound
bags directly caused the subsequent condition in appellant’s left shoulder and opined that the
current condition in his left shoulder was causally related to the aggravation of his underlying
arthritic changes, which were present in the left shoulder joint. Dr. Stewart opined that the
aggravation in the left shoulder joint and the changes currently seen were permanent. He opined
that the left shoulder MRI scan study showed no evidence of a partial thickness tear. Dr. Stewart
advised that there was no evidence on examination, x-ray or MRI scan of an effusion of the left
shoulder. He noted that appellant had evidence of moderate disability, permanent in nature,
causally related to a permanent aggravation of his preexisting underlying changes in his cervical
spine and left shoulder. Dr. Stewart indicated that appellant was capable of light duty with no
lifting, pushing or pulling over 25 pounds and no overhead lifting with his left arm.
On June 18, 2013 OWCP accepted the claim for cervical muscle spasm and internal
derangement of the left shoulder.6
In a separate June 18, 2013 decision, OWCP denied appellant’s claim for a partial
thickness tear of the left shoulder and effusion of the left shoulder. It found that Dr. Stewart’s
report established that these conditions were not causally related to the employment injury.

6

OWCP noted that all of the accepted conditions included: cervical muscle spasm; internal derangement of the
left shoulder; cervical strain; cervical radiculitis, left shoulder strain, temporary aggravation of cervical herniated
discs; cervical disc disease and impingement syndrome of the left shoulder.

3

LEGAL PRECEDENT
When an employee claims that he or she sustained an injury in the performance of duty,
the employee must submit sufficient evidence to establish that he or she experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged. The
employee must also establish that such event, incident or exposure caused an injury. Once an
employee establishes an injury in the performance of duty, he or she has the burden of proof to
establish that any subsequent medical condition or disability for work, which the employee
claims compensation, is causally related to the accepted injury.7 To meet his or her burden of
proof, an employee must submit a physician’s rationalized medical opinion on the issue of
whether the alleged injury was caused by the employment incident.8 Medical conclusions
unsupported by rationale are of diminished probative value and are insufficient to establish
causal relation.9
ANALYSIS
The Board finds that appellant has not established that a partial thickness tear or effusion
of the left shoulder is attributable to the July 31, 2004 work injury.
OWCP accepted the claim for: cervical muscle spasm; internal derangement of the left
shoulder; cervical strain; cervical radiculitis, left shoulder strain, temporary aggravation of
cervical herniated discs; cervical disc disease and impingement syndrome of the left shoulder. It
denied appellant’s claims for partial thickness tear of the left shoulder and effusion. In its most
recent prior decision, the Board found that there remained an unresolved conflict in the medical
opinion evidence regarding what conditions were employment related and directed that he be
referred to a new impartial specialist. On remand, OWCP referred appellant to Dr. Stewart, a
Board-certified orthopedic surgeon to resolve the conflict.
Section 8123(a) of FECA10 provides, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.11
In his April 16, 2013 report, Dr. Stewart diagnosed status post cervical sprain; left-sided
cervical radiculitis; status post left shoulder strain; degenerative disc disease and degenerative
arthritis of the cervical spine, “which would antedate the incident of July 31, 2004”;
impingement syndrome, left shoulder; and restrictive tendinitis and capsulitis of the left shoulder.
He opined that on July 31, 2004 appellant sustained a cervical sprain coupled with an episode of
cervical radiculitis radiating to the tip of his left index finger and a left shoulder sprain with
7

See Leon Thomas, 52 ECAB 202 (2001).

8

See Gary J. Watling, 52 ECAB 278 (2001).

9

Albert C. Brown, 52 ECAB 152 (2000).

10

5 U.S.C. §§ 8101-8193.

11

Id. at § 8123(a).

4

impingement syndrome and tendinitis. The only cervical residual of the July 31, 2004 injury was
hypoesthesia or diminished sensation to the pulp of his left index finger. Dr. Stewart opined that
there was “no doubt” that appellant “suffered from a left shoulder sprain with development of
impingement syndrome and he now has restrictive tendinitis or capsulitis in the left shoulder
region with a moderate amount of restricted motion.” He explained that he would not classify
this “as internal derangement of the left shoulder, but rather an alteration in the structures
surrounding the left shoulder joint.” Dr. Stewart related that the July 31, 2004 incident caused a
left shoulder sprain which led to a “picture of impingement syndrome and restrictive tendinitis or
restrictive capsulitis of the left shoulder.” He opined that the current left shoulder condition was
related to the traumatic incident of July 31, 2004, which was materially and substantially affected
by underlying and preexistent hypertrophic changes in the AC joint with an acromial spur that
predated the July 31, 2004 injury. Dr. Stewart explained that moving the three 90-pound bags
directly caused the later condition in appellant’s left shoulder and opined that the current left
shoulder condition was causally related to the aggravation of his underlying arthritic changes in
the left shoulder joint and were permanent. However, he found that there was no evidence of a
left shoulder partial thickness tear or effusion on examination, x-ray or MRI scan.
In situations where there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12 The Board finds that the opinion of
Dr. Stewart, selected to resolve the conflict in opinion, is well rationalized and based on a proper
factual and medical history. Dr. Stewart accurately summarized the relevant medical evidence,
provided detailed examination findings and reached conclusions about appellant’s condition
which comported with his findings.13 In his April 16, 2013 report, he provided rationale for his
opinion with regard to a partial thickness tear of the left shoulder and effusion, explaining that
there was no evidence of these conditions on physical examination, x-ray or MRI scan.
Dr. Stewart found no basis on which to attribute these conditions to appellant’s work injury. As
his report is well rationalized and based on a proper factual background, his opinion is entitled to
the special weight accorded an impartial medical examiner.14 OWCP properly relied upon
Dr. Stewart’s report to find that appellant did not have a partial thickness tear of the left shoulder
and effusion that were causally related to his July 31, 2004 work injury.
On appeal, appellant’s representative argued that OWCP erred by not accepting all of
appellant’s disabling injuries. He repeated that the partial thickness tear and effusion of the left
shoulder must be accepted and referenced evidence submitted by appellant’s treating physicians.
However, as found above, the report of Dr. Stewart, the impartial medical specialist, is accorded
special weight and resolves the medical conflict on this matter. His report establishes that a
partial thickness tear and effusion of the left shoulder are not due to the July 31, 2004 work
injury.

12

Barbara J. Warren, 51 ECAB 413 (2000).

13

See Manuel Gill, 52 ECAB 282 (2001).

14

See J.M., 58 ECAB 478 (2007); Katheryn E. Demarsh, 56 ECAB 677 (2005).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that various
physical conditions diagnosed by his treating physician as causally related to his accepted
July 31, 2004 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

